     Case 3:20-cv-00046-MMD-WGC Document 13 Filed 05/26/20 Page 1 of 3




 1    WRIGHT, FINLAY & ZAK, LLP
      Robert A. Riether Esq.
 2    Nevada Bar No. 12076
 3    Lindsay D. Robbins, Esq.
      Nevada Bar No. 13474
 4    7785 W. Sahara Ave., Suite 200
      Las Vegas, NV 89117
 5    (702) 475-7967; Fax: (702) 946-1345
 6    lrobbins@wrightlegal.net
      Attorneys for Plaintiff, Bank of America, N.A.
 7
                                     UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
      BANK OF AMERICA, N.A.,                              Case No.: 3:20-cv-00046-MMD-WGC
10
                        Plaintiff,    STIPULATION AND ORDER TO
11                                    EXTEND TIME PERIOD TO RESPOND
            vs.
12                                    TO MOTIONS TO DISMISS [ECF Nos. 5
      TICOR TITLE INSURANCE COMPANY; & 6]
13    CHICAGO      TITLE    INSURANCE
      COMPANY; and FIDELITY NATIONAL [Second Request]
14    TITLE INSURANCE COMPANY,

15                      Defendants.

16
                 COMES NOW Plaintiff, Bank of American, N.A. (“BANA”), Specially Appearing
17
18    Defendant Fidelity National Title Insurance Company (“Fidelity”) and Defendant Chicago Title

19    Insurance Company (“Chicago Title”) (collectively, the “Parties”), by and through their
20    respective attorneys of records, hereby agree and stipulate as follows:
21
                 1. On April 9, 2020, Chicago Title filed a Motion to Dismiss [ECF No. 5];
22
                 2. On April 9, 2020, Fidelity filed a Motion to Dismiss [ECF No. 6];
23
24               3. BANA’s deadline to respond to Chicago Title and Fidelity’s Motions is currently

25                  May 26, 2020;
26               4. In response to the Motions to Dismiss, BANA has asked that Chicago Title and
27
                    Fidelity stipulate to BANA filing an amended complaint.
28


                                                   Page 1 of 3
      553263.1
     Case 3:20-cv-00046-MMD-WGC Document 13 Filed 05/26/20 Page 2 of 3



                 5. As such, BANA is requesting a 30-day extension of its deadline to respond to the
 1
 2                  Motions to Dismiss, until Thursday, June 25, 2020, to file its response to Fidelity and

 3                  Chicago Title’s Motions in order to provide Fidelity and Chicago Title sufficient time
 4
                    to review BANA’s proposed First Amended Complaint and to consider stipulating to
 5
                    allow amendment;1
 6
 7               6. By entering into this stipulation, Fidelity and Chicago Title are not waiving their right

 8                  to move to dismiss the proposed amended pleading;
 9               7. Counsel for Fidelity and Chicago Title does not oppose the requested extension; and
10
11
      ///
12
13
14    ///
15
16
      ///
17
18
19    ///

20
21
      ///
22
23
      ///
24
25
26
      1
27      If the Parties to do not come to an agreement regarding amendment, BANA intends on seeking
      leave of this Court to file the First Amended Complaint.
28


                                                     Page 2 of 3
      553263.1
     Case 3:20-cv-00046-MMD-WGC Document 13 Filed 05/26/20 Page 3 of 3



                 8. This is the second request for an extension which is made in good faith and not for
 1
 2                  purposes of delay.

 3               IT IS SO STIPULATED.
 4
       DATED this 26th day of May, 2020.                  DATED this 26th day of May, 2020.
 5
       WRIGHT, FINLAY & ZAK, LLP                          EARLY SULLIVAN WRIGHT GIZER &
 6                                                        McRAE LLP
 7
       /s/ Lindsay D. Robbins                             /s/ Kevin S. Sinclair, Esq.___________
 8     Lindsay D. Robbins, Esq.                           Kevin S. Sinclair, Esq.
       Nevada Bar No. 13474                               Nevada Bar No. 12277
 9     7785 W. Sahara Ave., Suite 200                     Sophia S. Lau, Esq.
10     Las Vegas, NV 89117                                Nevada Bar No. 13365
       Attorneys for Plaintiff, Bank of America,          8716 Spanish Ridge Avenue, Suite 105
11     N.A.                                               Las Vegas, Nevada 89148
                                                          Attorneys for Defendant, Fidelity National
12                                                        Title Insurance Company and Chicago Title
13                                                        Insurance Company

14    IT IS SO ORDERED.
15
                 Dated this 26th day of May 2020.
16
17
                                                    ________________________________________
18
                                                    MIRANDA M. DU
19                                                  UNITED STATES DISTRICT COURT J U D G E

20
21
22
23
24
25
26
27
28


                                                    Page 3 of 3
      553263.1
